                                          Case 2:19-cv-06454-CJC-AGR Document 38 Filed 08/23/19 Page 1 of 4 Page ID #:296



                                             1 LAURENCE F. PULGRAM (CSB No. 115163)
                                               lpulgram@fenwick.com
                                             2 TYLER G. NEWBY (CSB No. 205790)
                                               tnewby@fenwick.com
                                             3 MOLLY R. MELCHER (CSB No. 272950)
                                               mmelcher@fenwick.com
                                             4 ARMEN N. NERCESSIAN (CSB No. 284906)
                                               anercessian@fenwick.com
                                             5 FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                             6 San Francisco, CA 94104
                                               Telephone: 415.875.2300
                                             7 Facsimile: 415.281.1350
                                             8 Attorneys for Defendants
                                               AMAZON.COM, INC., and A2Z
                                             9 DEVELOPMENT CENTER, INC.
                                            10
                                            11                      UNITED STATES DISTRICT COURT
                                            12                     CENTRAL DISTRICT OF CALIFORNIA
F ENWICK & W EST LLP




                                            13                              WESTERN DIVISION
                       ATTORNEYS AT LAW




                                            14
                                            15 R.A., a minor, by and through his          ) Case No.: 2:19-cv-6454
                                               guardian, Steve Altes, individually and on )
                                            16 behalf of all others similarly situated,   ) NOTICE OF PENDENCY OF
                                                                                          ) OTHER ACTION
                                            17                  Plaintiff,                )
                                                                                          ) [PURSUANT TO CIVIL
                                            18       v.                                   ) LOCAL RULE 83-1.4]
                                                                                          )
                                            19 AMAZON.COM, INC. and A2Z                   )
                                               DEVELOPMENT CENTER, INC.,                  )
                                            20                                            )
                                                                Defendants.               )
                                            21                                            )
                                                                                          )
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                 NOTICE OF PENDENCY OF
                                                 OTHER ACTION                                            Case No.: 2:19-cv-6454
                                          Case 2:19-cv-06454-CJC-AGR Document 38 Filed 08/23/19 Page 2 of 4 Page ID #:297



                                             1         PLEASE TAKE NOTICE THAT, pursuant to Civil Local Rule 83-1.4.1 –
                                             2 1.4.2, Defendants Amazon.com, Inc. and a2z Development Center, Inc. hereby give
                                             3 notice of pendency of the following action: Adamsky, et al. v. Amazon.com, Inc., et
                                             4 al., United States District Court for the Western District of Washington, Case No.
                                             5 2:19-cv-01214-JCC (the “Adamsky Action”). A copy of the Complaint filed in the
                                             6 Adamsky Action is attached hereto as Exhibit 1.
                                             7                                  Civil Local Rule 83-1.4.1
                                             8         Pursuant to Civ. L.R. 83-1.4.1, a party should notify the Court of the
                                             9 pendency of an action whenever a civil action “removed to this Court involves all
                                            10 or a material part of the subject matter of an action then pending before … any
                                            11 other federal or state court.”
                                            12         The Adamsky Action is a class action lawsuit filed in the Western District of
F ENWICK & W EST LLP




                                            13 Washington by 33 minor Plaintiffs, through 33 guardians, against Defendants
                       ATTORNEYS AT LAW




                                            14 Amazon.com, Inc. and a2z Development Center, Inc. alleging deceptive practices
                                            15 and privacy violations arising under the Federal Wiretap Act (18 U.S.C. § 2510)
                                            16 and various state laws in Alabama, Arizona, California, Connecticut, Delaware,
                                            17 Florida, Georgia, Illinois, Kentucky, Louisiana, Massachusetts, Michigan,
                                            18 Minnesota, Mississippi, Nevada, New York, North Carolina, Ohio, Pennsylvania,
                                            19 Texas, Vermont, Virginia, and Wisconsin related to the alleged use of Alexa-
                                            20 enabled devices in Plaintiffs’ homes.
                                            21         The Adamsky Action involves allegations highly similar to this action of
                                            22 voice recordings of minors without consent by Alexa-enabled devices. Thus, the
                                            23 allegations in the Adamsky Action concern the same course of conduct—resulting
                                            24 in the same alleged injuries to users of Alexa-enabled devices in various states
                                            25 around the nation—as does this case for California.
                                            26 \\
                                            27 \\
                                            28 \\
                                                 NOTICE OF PENDENCY OF
                                                 OTHER ACTION                              1                    Case No.: 2:19-cv-6454
                                          Case 2:19-cv-06454-CJC-AGR Document 38 Filed 08/23/19 Page 3 of 4 Page ID #:298



                                             1        The contact information for the attorneys for the Plaintiffs in the Adamsky
                                             2 Action are:
                                             3
                                                      Matthew J. Ide
                                             4        IDE LAW OFFICE
                                                      7900 SE 28th Street, Suite 500
                                             5
                                                      Seattle, WA 98040
                                             6        Tel.: 206.625.1326
                                                      Fax: 206.622.0909
                                             7
                                                      mjide@yahoo.com
                                             8
                                                      Gary E. Mason
                                             9
                                                      WHITFIELD BRYSON & MASON LLP
                                            10        5101 Wisconsin Ave., NW, Ste. 305
                                                      Washington, DC 20016
                                            11
                                                      Tel: 202.640.1160
                                            12        Fax: 202.429.2294
F ENWICK & W EST LLP




                                                      gmason@wbmllp.com
                                            13
                       ATTORNEYS AT LAW




                                            14        Gary M. Klinger
                                                      KOZONIS & KLINGER, LTD.
                                            15
                                                      4849 N. Milwaukee Ave., Ste. 300
                                            16        Chicago, IL 60630
                                            17        Tel.: 312.283.3814
                                                      Fax: 773.496.8617
                                            18        gklinger@kozonislaw.com
                                            19        Fenwick & West LLP represents Defendants Amazon.com, Inc. and a2z
                                            20 Development Center, Inc. in both this action and the Adamsky Action.
                                            21
                                                      Laurence F. Pulgram
                                            22        lpulgram@fenwick.com
                                            23        Tyler G. Newby
                                                      tnewby@fenwick.com
                                            24        Molly R. Melcher
                                            25        mmelcher@fenwick.com
                                                      Armen N. Nercessian
                                            26        anercessian@fenwick.com
                                            27        Avery L. Brown
                                                      avery.brown@fenwick.com
                                            28        FENWICK & WEST LLP
                                                 NOTICE OF PENDENCY OF
                                                 OTHER ACTION                            2                    Case No.: 2:19-cv-6454
                                          Case 2:19-cv-06454-CJC-AGR Document 38 Filed 08/23/19 Page 4 of 4 Page ID #:299



                                             1        555 California Street, 12th Floor
                                             2        San Francisco, CA 94104
                                                      Telephone: 415.875.2300
                                             3
                                             4        Mary M. Griffin
                                                      mgriffin@fenwick.com
                                             5        FENWICK & WEST LLP
                                             6        801 California Street
                                                      Mountain View, CA 94041
                                             7        Telephone: 650.988.8500
                                             8 Dated: August 23, 2019                 FENWICK & WEST LLP
                                             9
                                            10                                        By: /s/ Laurence F. Pulgram
                                                                                          Laurence F. Pulgram
                                            11                                            Tyler G. Newby
                                                                                          Molly R. Melcher
                                            12                                            Armen N. Nercessian
F ENWICK & W EST LLP




                                            13
                       ATTORNEYS AT LAW




                                                                                          Attorneys for Defendants
                                                                                          AMAZON.COM, INC., and
                                            14                                            A2Z DEVELOPMENT CENTER, INC.
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                 NOTICE OF PENDENCY OF
                                                 OTHER ACTION                             3                 Case No.: 2:19-cv-6454
